DETAILED ACTION
This office action is in response to after final filed on 02/01/2022
Claims 1-30 are pending of which claims 1, 13, 20, and 24 are independent claims, and claim 10 is canceled.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1, 12-13, 19-20, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190372719 to Talarico (hereinafter “Talarico”) in view of US. Pub. 20170134124 to Lee (hereinafter “Lee”).
 
Regarding claim 1: Talarico discloses a method for wireless communications by a base station (BS), comprising: transmitting, without repetition and activating PDCCH repetition cycle, a physical downlink control channel (PDCCH) transmission scheduling a physical downlink shared channel (PDSCH) transmission to a user equipment (UE), wherein the PDCCH transmission is in a set of initial transmissions in a period of a 20190372719, see paragraph [0062],  a DCI subframe repetition number (e.g., 2 bits), which may carry information related to a number of PDCCH repetitions and the information indicates transmission with or without repetition,  and see Table 8, bit “00” value indicates no repetition, bit value “01” indicates two  times repetition , bit value “10” indicates four times repetition, and bit value “11” indicates  eight times repetition).
  
However, Talarico does not explicitly teach scheduling a retransmission of the PDSCH transmission in a potential retransmission slot for the UE during the period of the transmission cycle. However, Lee in the same or similar field of endeavor teaches scheduling a retransmission of the PDSCH transmission Lee, , see paragraph[0085-0086],the period of transmission cycle is a time period during which a UE should perform PDCCH monitoring is referred to as an Active Time, which includes On Duration during which a PDCCH is monitored periodically and a time interval during which a PDCCH is monitored upon generation of an event, the Active Time includes the time while a Scheduling Request is sent on PUCCH and is pending, or an uplink grant for a pending HARQ retransmission can occur) in a potential retransmission slot for the UE during the period of the transmission cycle ( (Lee,  see paragraph [0106],during retransmission,  an HARQ RTT Timer specifies the minimum amount of subframe(s) before a PDCCH for DL HARQ retransmission is expected  and is indicated by PDCCH, a subframe has two slots, and to configure retransmission resource (slot)see paragraph [0047], a DL-SCH is used to configure resources for transmission and retransmission, the scheduling includes information indicating to which UE (one or a plurality of UEs) PDSCH data is transmitted and how the UE receive and decode PDSCH data, and which subframe is used for retransmission see also paragraph [0106] for exact location of the retransmission subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Talarico’s system/method because it would allow a header compression function to reduce unnecessary control information.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transmission due to the reduction of unnecessary control information (Lee; [0041]).

Regarding claim 12: Talarico base station (BS), comprising: transmitting, without repetition. However, Talarico does not explicitly teach the method of claims 1, wherein the potential retransmission slot occurs a threshold number of slots after the set of initial transmissions in the period. However, Lee in the same or similar field of endeavor teaches the method of claims 1, wherein the potential retransmission slot occurs a threshold number of slots after the set of initial transmissions in the period (Lee,  see paragraph [0106],during retransmission,  an HARQ RTT Timer specifies the minimum amount of subframe(s) before a PDCCH for DL HARQ retransmission is expected ( this is the threshold number of subframe (slot) )  and is indicated by PDCCH, a subframe has two slots, and to configure retransmission resource (slot)see paragraph [0047], a DL-SCH is used to configure resources for transmission and retransmission, the scheduling includes information indicating to which UE (one or a plurality of UEs) PDSCH data is transmitted and how the UE receive and decode PDSCH data, and which subframe is used for retransmission see also paragraph [0106] for exact location of the retransmission subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Talarico’s system/method because it would allow a header compression function to reduce unnecessary control information.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transmission due to the reduction of unnecessary control information (Lee; [0041]).

Regarding claim 13. A method for wireless communications by a user equipment (UE), comprising: obtaining an indication that a physical downlink shared channel (PDSCH) transmission is scheduled to be transmitted, without repetition of a physical downlink control channel (PDCCH) 3Application No. 16/841,192Docket No: QUAL/192537US Amendment dated February 1, 2022 Reply to Final Office Action of December 15, 2021 scheduling the PDSCH transmission and selectively activating PDCCH repetition, wherein the PDCCH repetition (20190372719, see paragraph [0062],  a DCI subframe repetition number (e.g., 2 bits), which may carry information related to a number of PDCCH repetitions and the information indicates transmission with or without repetition,  and see Table 8, bit “00” value indicates no repetition, bit value “01” indicates two  times repetition , bit value “10” indicates four times repetition, and bit value “11” indicates  eight times repetition).

However, Talarico does not explicitly teach the UE in a set of initial transmissions in a period of a transmission cycle and monitoring multiple receptions of PDCCH transmissions scheduling a retransmission of the PDSCH transmission, in a potential retransmission slot for the UE during the period of the transmission cycle. However, Lee in the same or similar field of endeavor teaches the UE in a set of initial transmissions in a period of a transmission cycle and  monitoring multiple receptions of PDCCH transmissions (Lee, , see paragraph [0110], a repetition period (=one attempt) is composed of multiple repetition of PDCCH and multiple repetition of PDSCH/PUSCH which are indicated by  the multiple repetition of PDCCH, the subframes for multiple repetition of PDSCH or PUSCH are indicated by PDCCH within the same attempt)  scheduling a retransmission of the PDSCH transmission, in a potential retransmission slot for the UE during the period of the transmission cycle (Lee, , see paragraph [0110], a repetition period (=one attempt) is composed of multiple repetition of PDCCH and multiple repetition of PDSCH/PUSCH which are indicated by  the multiple repetition of PDCCH, the subframes for multiple repetition of PDSCH or PUSCH are indicated by PDCCH within the same attempt); configuration of  a potential retransmission slot (Lee,  see paragraph [0106],during retransmission,  an HARQ RTT Timer specifies the minimum amount of subframe(s) before a PDCCH for DL HARQ retransmission is expected  and is indicated by PDCCH, a subframe has two slots, and to configure retransmission resource (slot)see paragraph [0047], a DL-SCH is used to configure resources for transmission and retransmission, the scheduling includes information indicating to which UE (one or a plurality of UEs) PDSCH data is transmitted and how the UE receive and decode PDSCH data, and which subframe is used for retransmission see also paragraph [0106] for exact location of the retransmission subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Talarico’s system/method because it would allow a header compression function to reduce unnecessary control information.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transmission due to the reduction of unnecessary control information (Lee; [0041]).
 
Regarding claim 19: Talarico base station (BS), comprising: transmitting, without repetition. However, Talarico does not explicitly teach the method of claims 13, wherein the potential retransmission slot occurs a threshold number of slots after the set of initial transmissions in the period. However, Lee in the same or similar field of endeavor teaches the method of claims 13, wherein the potential retransmission slot occurs a threshold number of slots after the set of initial transmissions in the period ((Lee,  see paragraph [0106],during retransmission,  an HARQ RTT Timer specifies the minimum amount of subframe(s) before a PDCCH for DL HARQ retransmission is expected  and is indicated by PDCCH, a subframe has two slots, and to configure retransmission resource (slot)see paragraph [0047], a DL-SCH is used to configure resources for transmission and retransmission, the scheduling includes information indicating to which UE (one or a plurality of UEs) PDSCH data is transmitted and how the UE receive and decode PDSCH data, and which subframe is used for retransmission see also paragraph [0106] for exact location of the retransmission subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Talarico’s system/method because it would allow a header compression function to reduce unnecessary control information.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transmission due to the reduction of unnecessary control information (Lee; [0041]).

Regarding claim 20. An apparatus for wireless communications, comprising: a processor and a memory coupled with the processor configured to: transmit, without repetition, a physical downlink control channel (PDCCH) transmission scheduling, a physical downlink shared channel (PDSCH) transmission to a user equipment activate PDCCH repetition, wherein the PDCCH repetition includes transmitting  multiple PDCCH transmissions (UE) in a set of initial transmissions in a period of a transmission cycle (20190372719, see paragraph [0062],  a DCI subframe repetition number (e.g., 2 bits), which may carry information related to a number of PDCCH repetitions and the information indicates transmission with or without repetition,  and see Table 8, bit “00” value indicates no repetition, bit value “01” indicates two  times repetition , bit value “10” indicates four times repetition, and bit value “11” indicates  eight times repetition).

However, Talarico does not explicitly teach scheduling a retransmission of the PDSCH in a potential retransmission slot for the UE during the period of the transmission cycle. However, Lee in the same or similar field of endeavor teaches scheduling a retransmission of the PDSCH in a potential retransmission slot (Lee,  see paragraph [0106],during retransmission,  an HARQ RTT Timer specifies the minimum amount of subframe(s) before a PDCCH for DL HARQ retransmission is expected  and is indicated by PDCCH, a subframe has two slots, and to configure retransmission resource (slot)see paragraph [0047], a DL-SCH is used to configure resources for transmission and retransmission, the scheduling includes information indicating to which UE (one or a plurality of UEs) PDSCH data is transmitted and how the UE receive and decode PDSCH data, and which subframe is used for retransmission see also paragraph [0106] for exact location of the retransmission subframe for the UE during the period of the transmission cycle (Lee, , see paragraph[0085-0086],the period of transmission cycle is a time period during which a UE should perform PDCCH monitoring is referred to as an Active Time, which includes On Duration during which a PDCCH is monitored periodically and a time interval during which a PDCCH is monitored upon generation of an event, the Active Time includes the time while a Scheduling Request is sent on PUCCH and is pending, or an uplink grant for a pending HARQ retransmission can occur)). It would have been obvious for one having ordinary level (Lee; [0041]).

Regarding claim 24: Talarico discloses an apparatus for wireless communications, comprising: a processor configured to: obtain an indication that a physical downlink shared channel (PDSCH) transmission is scheduled to be transmitted, without repetition of a physical downlink 5Application No. 16/841,192Docket No: QUAL/192537US Amendment dated September 16, 2021 Reply to N.F. Office Action of June 30, 2021 control channel (PDCCH) scheduling the PDSCH transmission and activate PDCCH repetition wherein the PDCCH repetition includes monitoring multiple receptions of  PDCCH transmissions (20190372719, see paragraph [0062],  a DCI subframe repetition number (e.g., 2 bits), which may carry information related to a number of PDCCH repetitions and the information indicates transmission with or without repetition,  and see Table 8, bit “00” value indicates no repetition, bit value “01” indicates two  times repetition , bit value “10” indicates four times repetition, and bit value “11” indicates  eight times repetition).

However, Talarico does not explicitly teach to the apparatus in a set of initial transmissions in a period of a transmission cycle; scheduling a retransmission of the PDSCH transmission in a potential retransmission slot for the apparatus during the period of the transmission cycle; and a memory coupled with the processor. However, Lee,  see paragraph [0110], a repetition period (=one attempt) is composed of multiple repetition of PDCCH and multiple repetition of PDSCH/PUSCH which are indicated by  the multiple repetition of PDCCH, the subframes for multiple repetition of PDSCH or PUSCH are indicated by PDCCH within the same attempt, in a potential retransmission slot for the apparatus during the period of the transmission cycle; and a memory coupled with the processor Lee,  see paragraph [0106],during retransmission,  an HARQ RTT Timer specifies the minimum amount of subframe(s) before a PDCCH for DL HARQ retransmission is expected  and is indicated by PDCCH, a subframe has two slots, and to configure retransmission resource (slot)see paragraph [0047], a DL-SCH is used to configure resources for transmission and retransmission, the scheduling includes information indicating to which UE (one or a plurality of UEs) PDSCH data is transmitted and how the UE receive and decode PDSCH data, and which subframe is used for retransmission see also paragraph [0106] for exact location of the retransmission subframe. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Talarico’s system/method because it would allow a header compression function to reduce unnecessary control information.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transmission due to the reduction of unnecessary control information (Lee; [0041]).

Regarding claim 30: Talarico base station (BS), comprising: transmitting, without repetition. However, Talarico does not explicitly teach the apparatus of claim 24, wherein the potential retransmission slot occurs a threshold number of slots after the set of initial transmissions in the period. However, Lee in the same or similar field of endeavor teaches the apparatus of claim 24, wherein the potential retransmission slot occurs a threshold number of slots after the set of initial transmissions in the period ((Lee,  see paragraph [0106],during retransmission,  an HARQ RTT Timer specifies the minimum amount of subframe(s) before a PDCCH for DL HARQ retransmission is expected  and is indicated by PDCCH, a subframe has two slots, and to configure retransmission resource (slot)see paragraph [0047], a DL-SCH is used to configure resources for transmission and retransmission, the scheduling includes information indicating to which UE (one or a plurality of UEs) PDSCH data is transmitted and how the UE receive and decode PDSCH data, and which subframe is used for retransmission see also paragraph [0106] for exact location of the retransmission subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Talarico’s system/method because it would allow a header compression function to reduce unnecessary control information.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transmission due to the reduction of unnecessary control information (Lee; [0041]).

Claims 2-5, 14-16, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190372719 to Talarico (hereinafter “Talarico”) in view of US. Pub. 20170134124 to Lee (hereinafter “Lee”) and the combination of Talarico and Lee is further combined with US. Pub. 20180279152 to Kim (hereinafter “Kim”)  

Regarding claim 2: Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach the method of claim 1, wherein the multiple transmissions are at different times. However, Kim in the same or similar field of endeavor teaches the method of claim 1, wherein the multiple transmissions are at different times (Kim, see paragraph[0229], given the above values of Table 1, a plurality of resource sets may be set in one OFDM symbol and when a  terminal sets a sub-time unit ( a sub-time represents a different time within a time-unit or slot or time interval) OFDM symbol having L=4 in one OFDM symbol interval, and the terminal may apply different terminal reception beams for each sub-time unit, and see paragraph [0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme; at this time, the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols (within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor. In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before 

Regarding claim 3: Talarico discloses a BS transmitting without repetition. Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach the method of claim 1, wherein the multiple transmissions are at a same time. However, Kim in the same or similar field of endeavor teaches the method of claim 1, wherein the multiple transmissions are at a same time (Kim, see  paragraph [0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme within a sub-time, and symbols within a sub-time are within the same time; and  the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor.  In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Kim within the system of Talarico because it would allow achieve a high data transmission rate. Furthermore, all 

Regarding claim 4: Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach the method of claim 1, wherein the multiple transmissions are at a same time. However, Kim in the same or similar field of endeavor teaches the method of claim 1, wherein the multiple transmissions are transmitted via different transmit beams (Kim, see paragraph  see paragraph[0229], given the values of Table 1, for  multiple transmissions, a plurality of resource sets may be set in one OFDM symbol  and when a  terminal sets a sub-time ( a sub-time represents a different time unit within a time-unit or slot or time interval) unit OFDM symbol having L=4 in one OFDM symbol interval, and the terminal may apply different terminal reception beams for each sub-time unit, and see paragraph[0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme; at this time, the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor).  In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing 

Regarding claim 5: Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach the method of claim 1, wherein the multiple transmissions are at a same time. However, Kim in the same or similar field of endeavor teaches the method of claim 4, wherein the multiple transmissions are transmitted from a plurality of transmit reception points (TRPs) (Kim, see paragraph [0231], FIG. 35, for multiple transmissions, a case in which two resource groups are set in one OFDM symbol and each resource group may be transmitted from a different base station antenna panel or TRP).  In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Kim within the system of Talarico because it would allow achieve a high data transmission rate. Furthermore, all references deal with same field of endeavor, thus modification of Talarico by Lee as modified by Kim would have been to relieve a path loss of a radio wave and increase a transfer distance of the radio wave in the very high frequency band as disclosed in Kim para 0003. 

Regarding claim 14: Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach the method of claim 1, wherein the multiple transmissions are at a same time. However, Kim in the same or similar field of endeavor teaches the method of claim 13, wherein the multiple receptions are at different times (Kim, see paragraph [0229], given the values of Table 1, a plurality of resource sets may be set in one OFDM symbol and when a  terminal sets a sub-time unit ( a sub-time represents a different time within a time-unit or slot or time interval) OFDM symbol having L=4 in one OFDM symbol interval, and the terminal may apply different terminal reception beams for each sub-time unit, and see paragraph [0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme; at this time, the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor).  In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Kim within the system of Talarico because it would allow achieve a high data transmission rate. Furthermore, all references deal with same field of endeavor, thus modification of Talarico by Lee as modified by Kim would have been to relieve a path loss of a radio wave and increase a transfer distance of the radio wave in the very high frequency band as disclosed in Kim para 0003. 

Regarding claim 15: Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach the method of claim 1, wherein the multiple transmissions are at a same time. However, Kim in the same or similar field of endeavor teaches the method of claim 13, wherein the multiple receptions are at a same time (Kim, see  paragraph[0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme within a sub-time, and symbols within a sub-time are within the same time; and  the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor).  In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Kim within the system of Talarico because it would allow achieve a high data transmission rate. Furthermore, all references deal with same field of endeavor, thus modification of Talarico by Lee as modified by Kim would have been to relieve a path loss of a radio wave and increase a transfer distance of the radio wave in the very high frequency band as disclosed in Kim para 0003. 

Regarding claim 16: Talarico discloses a BS transmitting without repetition. Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly Kim, see paragraph  [0075], multiple transmission may use different beams, for example, for K' beams reported to a base station having the same UE beam set index among the K base station beams, the base station assumes that the UE  can receive a signal using the same terminal beam; the base station receiving the beam management report including the UE beam set index may simultaneously use beams corresponding to a base station beam IDs having the same set index to transmit and receive signals to and from the UE; alternatively, to transmit and receive a signal to and from the terminal, the base station may alternately use the base station beams corresponding to the base station beam IDs having the same set index without notifying the terminal in advance; and the cell-specific RS for the first layer beam management operation may be replaced with the UE-specific RS for the first layer beam management according to the determination of the base station).  In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Kim within the system of Talarico because it would allow achieve a high data transmission rate. Furthermore, all references deal with same field of endeavor, thus modification of Talarico by Lee as modified by Kim would have been to relieve a path loss of a radio 

Regarding claim 21: Talarico discloses a BS transmitting without repetition. Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach the apparatus of claim 20, wherein the multiple transmissions are at different times. However, Kim in the same or similar field of endeavor teaches the apparatus of claim 20, wherein the multiple transmissions are at different times(Kim, see paragraph [0229], given the values of Table 1, a plurality of resource sets may be set in one OFDM symbol and when a  terminal sets a sub-time unit ( a sub-time represents a different time within a time-unit or slot or time interval) OFDM symbol having L=4 in one OFDM symbol interval, and the terminal may apply different terminal reception beams for each sub-time unit, and see paragraph[0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme; at this time, the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor). .  In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Kim within the system of Talarico because it would allow achieve a high data transmission rate. Furthermore, all 

Regarding claim 22: Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach teaches the apparatus of claim 20, wherein the multiple transmissions are at a same time. However, Kim in the same or similar field of endeavor teaches the apparatus of claim 20, wherein the multiple transmissions are at a same time(Kim, see paragraph [0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme within a sub-time, and symbols within a sub-time are within the same time; and  the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor).  In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Kim within the system of Talarico because it would allow achieve a high data transmission rate. Furthermore, all references deal with same field of endeavor, thus modification of Talarico by Lee as modified by Kim would have been to relieve a path loss of a radio 

Regarding claim 23: Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach the apparatus of claim 20, wherein the multiple transmissions are at different times. However, Kim in the same or similar field of endeavor teaches the apparatus of claim 20, wherein the multiple transmissions are transmitted via different transmit beams((Kim, see paragraph  see paragraph[0229], given the values of Table 1, a plurality of resource sets may be set in one OFDM symbol  and when a  terminal sets a sub-time ( a sub-time represents a different time unit within a time-unit or slot or time interval) unit OFDM symbol having L=4 in one OFDM symbol interval, and the terminal may apply different terminal reception beams for each sub-time unit, and see paragraph[0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme; at this time, the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor). In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Kim within the system of Talarico because it would allow achieve a high data transmission rate. Furthermore, all 

Regarding claim 25: Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach teaches the apparatus of claim 24, wherein the multiple receptions are at different times. However, Kim in the same or similar field of endeavor teaches the apparatus of claim 24, wherein the multiple receptions are at different times (Kim, see TABLE 1, for the selected number of resources per symbol (multiple transmission), a transmission period is identified, for different set of (number of) resources per symbol (multiple transmission) different configuration applies and Tx period is also different. Note: a set of resources per symbol is configured as one repetition, and similar set is considered as another set, and the transmission period corresponds to receiving period).  In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Kim within the system of Talarico because it would allow achieve a high data transmission rate. Furthermore, all references deal with same field of endeavor, thus modification of Talarico by Lee as modified by Kim would have been to relieve a path loss of a radio wave and increase a transfer distance of the radio wave in the very high frequency band as disclosed in Kim para 0003. 

Regarding claim 26: Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach teaches the apparatus of claim 24, wherein the multiple receptions are at a same time. However, Kim in the same or similar field of endeavor teaches the apparatus of claim 24, wherein the multiple receptions are at a same time(Kim, see paragraph [0108] in the case of L>1, one symbol may consist of L sub-symbols using an interleaved frequency division multiple access (IFDMA) scheme within a sub-time, and symbols within a sub-time are within the same time; and  the same transmission signal is repeatedly transmitted between the sub-symbols, and the base station beam is kept unchanged among the sub-symbols ( within a sub-time), see paragraph[0166], the number of sub-time units in a time-unit is defined by indicated repetition factor). In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Kim within the system of Talarico because it would allow achieve a high data transmission rate. Furthermore, all references deal with same field of endeavor, thus modification of Talarico by Lee as modified by Kim would have been to relieve a path loss of a radio wave and increase a transfer distance of the radio wave in the very high frequency band as disclosed in Kim para 0003. 

Regarding claim 27: Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach the apparatus of claim 24, wherein the multiple Kim, see paragraph  [0075], multiple transmission may use different beams, for example, for K' beams reported to a base station having the same UE beam set index among the K base station beams, the base station assumes that the UE  can receive a signal using the same terminal beam; the base station receiving the beam management report including the UE beam set index may simultaneously use beams corresponding to a base station beam IDs having the same set index to transmit and receive signals to and from the UE; alternatively, to transmit and receive a signal to and from the terminal, the base station may alternately use the base station beams corresponding to the base station beam IDs having the same set index without notifying the terminal in advance; and the cell-specific RS for the first layer beam management operation may be replaced with the UE-specific RS for the first layer beam management according to the determination of the base station). In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Kim within the system of Talarico because it would allow achieve a high data transmission rate. Furthermore, all references deal with same field of endeavor, thus modification of Talarico by Lee as modified by Kim would have been to relieve a path loss of a radio wave and increase a transfer distance of the radio wave in the very high frequency band as disclosed in Kim para 0003. 

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190372719 to Talarico in view of US. Pub. 20170134124 to Lee and the combination of Talarico and Lee is further combined with US. Pub. 20200107310 to Wang (hereinafter “Wang”)).
 
Regarding claim 6: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 1, further comprising: determining to activate the repetition based on an indication that the UE did not successfully decode the PDSCH. However, Wang in the same or similar field of endeavor teaches the method of claim 1, further comprising: determining to activate the repetition based on an indication that the UE did not successfully decode the PDSCH (Wang, see paragraph[0025], in order to successfully receive indications, decoding a signal received on a downlink shared channel and determining the receiving beam is to be changed from the first receiving beam to the second receiving beam based on a determination that a cyclic redundancy check for the signal received via the downlink shared channel has failed more than a defined threshold number of times, and see paragraph [0066], for the new beam configuring repetition by configuring in channel State Information Reference Signal (CSI-RS) the repetition parameter "ON" for transmission from the same Tx beam multiple times so the UE receiver can sweep its receiver beam to find the best one). In view of the above, having the method of Kim and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective 
.
Regarding claim 11: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 1, further comprising: determining to activate the repetition based on a block error rate (BLER) of the PDSCH. However, Wang in the same or similar field of endeavor teaches the method of claim 1, further comprising: determining to activate the repetition based on a block error rate (BLER) of the PDSCH( Wang, see paragraph[0025], in order to successfully receive indications, decoding a signal received on a downlink shared channel and determining the receiving beam is to be changed from the first receiving beam to the second receiving beam (i.e., activation of the second beam and deactivation of the first beam is performed )  based on a determination that a cyclic redundancy check for the signal received via the downlink shared channel has failed more than a defined threshold number of times). In view of the above, having the method of Kim and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Wang within the system of Kim because it would allow adoption of a receiver beamforming .

Claims 7-8, 17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190372719 to Talarico in view of US. Pub. 20170134124 to Lee and the combination of Kim and Lee is further combined with US. Pub. 20190342865 to Shin (hereinafter “Shin”)).

Regarding claim 7: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 6, wherein the indication comprises a negative acknowledgment (NACK) received from the UE in response to the PDSCH. However, Shin in the same or similar field of endeavor teaches the method of claim 6, wherein the indication comprises a negative acknowledgment (NACK) received from the UE in response to the PDSCH (Shin, see paragraph [0325], an LTE system adopts a hybrid automatic repeat request (HARQ) scheme and when a decoding failure occurs in the initial transmission the physical layer retransmits the corresponding data; in the HARQ scheme, if the receiver fails to correctly decode data, the receiver transmits information (i.e., negative acknowledgment (NACK)) indicating a decoding failure to the transmitter so that the transmitter can retransmit the corresponding data in the physical layer; the receiver combines the data retransmitted by the transmitter with the previously decoded data to improve data reception performance, and  when correctly decoding the data, the receiver transmits information (i.e., acknowledgment (ACK)) indicating a successful decoding to the transmitter so that the transmitter can transmit new data). In view of the above, having the method of Kim and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Shin within the system of Kim because it would allow setting the DMRS structure with a low overhead of a reference signal. Furthermore, all references deal with same field of endeavor, thus modification of Kim by Lee as modified by Shin would have been to achieve improved transmission efficiency as disclosed in Shin para 0168.

Regarding claim 8: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 6, wherein the indication comprises not decoding an uplink transmission from the UE in the set of initial transmissions. However, Shin in the same or similar field of endeavor teaches the method of claim 6, wherein the indication comprises not decoding an uplink transmission from the UE in the set of initial transmissions (Shin, see paragraph [0325], an LTE system adopts a hybrid automatic repeat request (HARQ) scheme and when a decoding failure occurs in the initial transmission the physical layer retransmits the corresponding data; in the HARQ scheme, if the receiver fails to correctly decode data, the receiver transmits information (i.e., negative acknowledgment (NACK)) indicating a decoding failure to the transmitter so that the transmitter can retransmit the corresponding data in the physical layer; the receiver combines the data retransmitted by the transmitter with the previously decoded data to improve data reception performance, and  when correctly decoding the data, the receiver transmits information (i.e., acknowledgment (ACK)) indicating a successful decoding to the transmitter so that the transmitter can transmit new data).  In view of the above, having the method of Kim and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Shin within the system of Kim because it would allow setting the DMRS structure with a low overhead of a reference signal. Furthermore, all references deal with same field of endeavor, thus modification of Kim by Lee as modified by Shin would have been to achieve improved transmission efficiency as disclosed in Shin para 0168.

Regarding claim 17: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the method of claim 13, further comprising: transmitting a negative acknowledgment (NACK) in response to a failure to decode the PDSCH; and determining to activate the repetition based on the failure to decode the PDSCH. However, Shin in the same or similar field of endeavor teaches the method of claim 13, further comprising: transmitting a negative acknowledgment (NACK) in response to a failure to decode the PDSCH; and determining to activate the repetition based on the failure to decode the PDSCH(Shin, see paragraph [0325], an LTE system adopts a hybrid automatic repeat request (HARQ) scheme and when a decoding failure occurs in the initial transmission the physical layer retransmits the corresponding data; in the HARQ scheme, if the receiver fails to correctly decode data, the receiver transmits information (i.e., negative acknowledgment (NACK)) indicating a decoding failure to the transmitter so that the transmitter can retransmit the corresponding data in the physical layer; the receiver combines the data retransmitted by the transmitter with the previously decoded data to improve data reception performance, and  when correctly decoding the data, the receiver transmits information (i.e., acknowledgment (ACK)) indicating a successful decoding to the transmitter so that the transmitter can transmit new data).  In view of the above, having the method of Kim and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Shin within the system of Kim because it would allow setting the DMRS structure with a low overhead of a reference signal. Furthermore, all references deal with same field of endeavor, thus modification of Kim by Lee as modified by Shin would have been to achieve improved transmission efficiency as disclosed in Shin para 0168.

Regarding claim 28: Kim discloses a BS transmitting without repetition. However, Kim does not explicitly teach the apparatus of claim 24, wherein the processor is further configured to: transmit a negative acknowledgment (NACK) in response to a failure to decode the PDSCH; and determine to activate the repetition based on the failure to decode the PDSCH. However, Shin in the same or similar field of endeavor teaches the Shin, see paragraph [0325], an LTE system adopts a hybrid automatic repeat request (HARQ) scheme and when a decoding failure occurs in the initial transmission the physical layer retransmits the corresponding data; in the HARQ scheme, if the receiver fails to correctly decode data, the receiver transmits information (i.e., negative acknowledgment (NACK)) indicating a decoding failure to the transmitter so that the transmitter can retransmit the corresponding data in the physical layer; the receiver combines the data retransmitted by the transmitter with the previously decoded data to improve data reception performance, and  when correctly decoding the data, the receiver transmits information (i.e., acknowledgment (ACK)) indicating a successful decoding to the transmitter so that the transmitter can transmit new data). In view of the above, having the method of Kim and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Shin within the system of Kim because it would allow setting the DMRS structure with a low overhead of a reference signal. Furthermore, all references deal with same field of endeavor, thus modification of Kim by Lee as modified by Shin would have been to achieve improved transmission efficiency as disclosed in Shin para 0168.

Claims 9, 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190372719 to Talarico   in view of US. Pub. 20170134124 to Lee and the combination of Talarico and Lee is further combined with US. Pub. 20200252956 to Liu (hereinafter “Liu”)).

Regarding claim 9: Kim discloses a BS transmitting without repetition.  However, Kim does not explicitly teach wherein transmitting the multiple PDCCH transmissions includes: transmitting, via a first search space (SS) configured for the UE in the potential retransmission slot, a PDCCH transmission to the UE; and transmitting, via a second SS configured for the UE in the potential retransmission slot, a repetition of the PDCCH transmission. However, Liu in the same or similar field of endeavor teaches wherein transmitting the multiple PDCCH transmissions includes : transmitting, via a first search space (SS) configured for the UE in the potential retransmission slot, a PDCCH transmission to the UE; and transmitting, via a second SS configured for the UE in the potential retransmission slot, a repetition of the PDCCH transmission (Liu, see paragraph [0007], transmitting scheduling information to a user equipment; in response to receipt of first uplink data from the user equipment, transmitting a first acknowledgment signal to the user equipment in a first search space, or transmitting a second acknowledgment signal to the user equipment in a second search space; wherein the first acknowledgment signal instructs the user equipment to stop retransmission of the first uplink data, and the second acknowledgment signal instructs the user equipment to stop retransmission of the first uplink data and to start transmission of second uplink data to the base station, a first predetermined number of times of retransmission of the first acknowledgement signal in the first search space is different from a second predetermined number of times of retransmission of the second acknowledgement signal in the second search space). In view of the above, having the method of Kim and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Liu within the system of Talarico because it would allow reduction unnecessary available resources. Furthermore, all references deal with same field of endeavor, thus modification of Talarico by Lee as modified by Liu would have been to achieve improved network coverage and resource efficiency as disclosed in Liu para 0003.

Regarding claim 18: Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach the method of claim 17, further comprising: monitoring a first search space (SS) configured for the UE in the potential retransmission slot for a physical downlink control channel (PDCCH) scheduling a retransmission of the PDSCH; and monitoring a second SS configured for the UE in the potential retransmission slot for a repetition of the PDCCH. However, Liu in the same or similar field of endeavor teaches the method of claim 17, further comprising: monitoring a first search space (SS) configured for the UE in the potential retransmission slot for a physical downlink control channel (PDCCH) scheduling a retransmission of the PDSCH (Liu, see paragraph [0003], a conventional uplink grant signal (UL grant) is used to implement early acknowledgement and new transmission scheduling, and PDCCH are used to receive  physical hybrid automatic retransmission indicator channel (PHICH)), PDSCH is used for carrying data transmitted or retransmitted); and monitoring a second SS configured for the UE in the potential retransmission slot for a repetition of the PDCCH (Liu, see paragraph [0005],  there is provided a data transmitting method for a user equipment, comprising: receiving scheduling information from a base station; transmitting first uplink data to the base station with an initial number of times of retransmission; monitoring whether a first acknowledgment signal for uplink data is received from the base station in a first search space, meanwhile monitoring whether a second acknowledgment signal for uplink data is received from the base station in a second search space, wherein in the case that the first acknowledgment signal is received in the first search space, retransmission of the first uplink data is stopped, and in the case that the second acknowledgment signal is received in the second search space, retransmission of the first uplink data is stopped and transmission of second uplink data to the base station is started). In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Liu within the system of Talarico because it would allow reduction unnecessary available resources. Furthermore, all references deal with same field of endeavor, thus modification of Talarico by Lee as modified by Liu would have been to achieve improved network coverage and resource efficiency as disclosed in Liu para 0003.

Regarding claim 29: Talarico discloses a BS transmitting without repetition. However, Talarico does not explicitly teach the apparatus of claim 28, wherein the processor is further configured to: monitor a first search space (SS) configured for the apparatus in the potential retransmission slot for a physical downlink control channel (PDCCH) scheduling a retransmission of the PDSCH; and monitor a second SS configured for the apparatus in the potential retransmission slot for a repetition of the PDCCH. However, Liu in the same or similar field of endeavor teaches the apparatus of claim 28, wherein the processor being configured to monitor the multiple receptions of PDCCH comprises the processor being configured to: monitor a first search space (SS) configured for the apparatus in the potential retransmission slot for a PDCCH transmission scheduling a retransmission of the PDSCH transmission(Liu, see paragraph [0003], a conventional uplink grant signal (UL grant) is used to implement early acknowledgement and new transmission scheduling, and PDCCH are used to receive  physical hybrid automatic retransmission indicator channel (PHICH)), PDSCH is used for carrying data transmitted or retransmitted); and monitor a second SS configured for the apparatus in the potential retransmission slot for a repetition of the PDCCH(Liu, see paragraph [0005],  there is provided a data transmitting method for a user equipment, comprising: receiving scheduling information from a base station; transmitting first uplink data to the base station with an initial number of times of retransmission; monitoring whether a first acknowledgment signal for uplink data is received from the base station in a first search space, meanwhile monitoring whether a second acknowledgment signal for uplink data is received from the base station in a second search space, wherein in the case that the first acknowledgment signal is received in the first search space, retransmission of the first uplink data is stopped, and in the case that the second acknowledgment signal is received in the second search space, retransmission of the first uplink data is stopped and transmission of second uplink data to the base station is started). In view of the above, having the method of Talarico and then given the well-established teaching of Lee, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Lee as modified by Liu within the system of Talarico because it would allow reduction unnecessary available resources. Furthermore, all references deal with same field of endeavor, thus modification of Talarico by Lee as modified by Liu would have been to achieve improved network coverage and resource efficiency as disclosed in Liu para 0003.
Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 20 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/ Examiner, Art Unit 2476                                                                                                                                                                                                       


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476